Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie I of claims 1-21 in the reply filed on 03/01/2021 is acknowledged.  Claims 22-35 were cancelled in light of the election.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for detecting…” and “means for generating…” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 appears to be directed to a method claim as stated in the preamble.  However in the body of the claim, the claim is mainly directed to structures/components (i.e. means for detecting…, means for generating…, and means for transmitting…) of a supposedly device.  Thus, the manner that the claim is presented is indefinite as it is not clear whether the claim is directed to a method (as stated by the preamble) or a device/apparatus (as stated in the body of the claim).  
In the examination of the claim, the Examiner has interpreted the claims to be directed to a device/apparatus as also noted in the Claims Interpretation section listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10, 12-14, 17, 19-21 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jheng et al. (US 2018/0324631; hereinafter Jheng).

Regarding claim 1, Jheng shows a method (Figure 21 shows a method of wireless communication.) of wireless communication, comprising: 
detecting a mapping reconfiguration of a first Quality of Service (QoS) flow from a first data radio bearer (DRB) to a second DRB (Figure 21; Par. 0127; noted UE determines whether a QoS flow is remapped from a first DRB to a second DRB.); 
generating a Service Data Adaptation Protocol (SDAP) control protocol data unit (PDU) in response to the mapping reconfiguration, wherein the SDAP control PDU provides an indication that a final SDAP data PDU associated with the first QoS flow has been transmitted on the first DRB (Figure 21; Par. 0113, 0116, 0127; noted the UE sets, in a last data packet of the one or more data packets, an end marker indicating an end of packets associated with the QoS flow scheduled to be transmitted through the first DRB, in response to a determination that the one or more data packets remain to be transmitted through the first DRB.); and 
transmitting the SDAP control PDU via the first DRB to a receiver (Figure 21; Par. 0113, 0116, 0127; noted at operation, 2106, the UE transmits the last data packet which includes the end marker through the first DRB.).  
Regarding claim 2, Jheng shows wherein detecting the mapping reconfiguration comprises: detecting the mapping reconfiguration via a Radio Resource Control (RRC) message (Par. 0132; noted the determination whether the QoS flow is remapped is made by receiving a RRC message of Radio Bearer Configuration.).  
Regarding claim 3, Jheng shows wherein detecting the mapping reconfiguration comprises: detecting the mapping reconfiguration via reflective mapping, wherein the mapping reconfiguration is detected based on whether packets associated with the first QoS flow are received via the second DRB after being initially received via the first DRB (Figure 19; Par. 0096; noted network decides which QoS rules to apply on DL traffic, and UE reflects the DL QoS rules to the associated UL traffic. When UE receives a DL packet for which reflective QoS should be applied, the UE creates a new derived QoS rule, if needed. The packet filter in the derived QoS rule is derived from the DL packet.).  
Regarding claim 6, Jheng shows wherein generating the SDAP control PDU comprises: including a QoS Flow Identifier (QFI) parameter within the SDAP control PDU, the QFI parameter identifying a particular QoS flow applicable to control information included in the SDAP control PDU (Figure 19; Par. 0117-0119; noted at operation 1902, the UE receives a DL data packet and determines a service data flow associated with the DL data packet. At operation 1904, the UE extracts from the DL data packet a NAS RQI indicator that instructs the UE to map the service protocol flow to the QoS flow. At operation 1906, the UE extracts from the DL data packet a QFI identifying a QoS flow associated with the received DL data packet.).  
Regarding claim 8, Jheng shows preserving an order in which a transmitter side SDAP layer transmits the SDAP control PDU after transmitting the final SDAP data PDU associated with the first QoS flow via the first Page 3 of 9DRB to enable a receiver side SDAP layer to receive the 
Regarding claim 10, Jheng shows identifying whether a buffer comprises an un-transmitted SDAP data PDU associated with the first QoS flow; including an end marker parameter in an SDAP header of the un-transmitted SDAP data PDU when the buffer comprises the un-transmitted SDAP data PDU associated with the first QoS flow, wherein the end marker parameter indicates that the un-transmitted SDAP data PDU is the final SDAP data PDU associated with the first QoS flow on the first DRB; and transmitting the un-transmitted SDAP data PDU to the receiver (Par. 0114; noted if the SDAP receiver of the base station 1504 receives packets of the same flow in the second DRB 1604 without receiving a packet with the SDAP header having an end marker in the first DRB 1602, the SDAP receiver of the base station 1504 knows that out-of-order delivery has occurred and holds the new packet(s) until the packet containing an end marker in the header is received. In other words, if packets having headers 1614 of the QoS flow 1606 arrive in the second DRB 1604 prior to the arrival of the packet 
Regarding claim 12, Jheng shows a scheduled entity (Figure 3 shows the UE performing in part the method of Figure 21.) within a wireless communication network, comprising: 
a processor; a transceiver communicatively coupled to the processor: Page 4 of 9a memory communicatively coupled to the processor (Figure 3 shows the UE to include a processor, transceiver and memory.), wherein the processor is configured to: 
detect a mapping reconfiguration of a first Quality of Service (QoS) flow from a first data radio bearer (DRB) to a second DRB (Figure 21; Par. 0127; noted UE determines whether a QoS flow is remapped from a first DRB to a second DRB.); 
generate a Service Data Adaptation Protocol (SDAP) control protocol data unit (PDU) in response to the mapping reconfiguration, wherein the SDAP control PDU provides an indication that a final SDAP data PDU associated with the first QoS flow has been transmitted on the first DRB (Figure 21; Par. 0113, 0116, 0127; noted the UE sets, in a last data packet of the one or more data packets, an end marker indicating an end of packets associated with the QoS flow scheduled to be transmitted through the first DRB, in response to a determination that the one or more data packets remain to be transmitted through the first DRB.); and 
transmit the SDAP control PDU via the first DRB to a scheduling entity via the transceiver (Figure 21; Par. 0113, 0116, 0127; noted at operation, 2106, the UE transmits the last data packet which includes the end marker through the first DRB.).  
Regarding claims 13, 14, 17, 19, 20 and 21, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 6, 8, 10 and 11, respectively.
Regarding claim 36, Jheng shows a method (Figure 21 shows a method of wireless communication performed in part by a UE in Figure 3 to include instructions stored in memory and executable by a processor to perform the functions disclosed.) of wireless communication, comprising: 
means for detecting a mapping reconfiguration of a first Quality of Service (QoS) flow from a first data radio bearer (DRB) to a second DRB (Figure 21; Par. 0127; noted UE determines whether a QoS flow is remapped from a first DRB to a second DRB.); 
means for generating a Service Data Adaptation Protocol (SDAP) control protocol data unit (PDU) in response to the mapping reconfiguration, wherein the SDAP control PDU provides an indication that a final SDAP data PDU associated with the first QoS flow has been transmitted on the first DRB (Figure 21; Par. 0113, 0116, 0127; noted the UE sets, in a last data packet of the one or more data packets, an end marker indicating an end of packets associated with the QoS flow scheduled to be transmitted through the first DRB, in response to a determination that the one or more data packets remain to be transmitted through the first DRB.); and 
Page 7 of 9means for transmitting the SDAP control PDU via the first DRB to a receiver (Figure 21; Par. 0113, 0116, 0127; noted at operation, 2106, the UE transmits the last data packet which includes the end marker through the first DRB.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jheng in view of Cho et al. (US 2020/0154304; hereinafter Cho).

Regarding claim 7, Jheng shows all of the elements as discussed above.  Jheng does not specifically show setting the QFI parameter within the SDAP control PDU to a value corresponding to the first QoS flow.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cho.  Specifically, Cho shows setting the QFI parameter within the SDAP control PDU to a value corresponding to the first QoS flow (Par. 0114; noted if the received QoS flow ID's value is not a special value (i.e., a value is a QoS flow identity), the UE updates QoS flow to 
In view of the above, having the system of Jheng, then given the well-established teaching of Cho, it would have been obvious at the time of filing the application to modify the system of Jheng as taught by Cho, in order to provide motivation for handling reflective QoS flow to DRB mapping when a UE receives from NG-RAN a DL SDAP data PDU including QoS flow ID (Par. 0016 of Cho).
Regarding claim 18, this claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Allowable Subject Matter
Claims 4-5, 9, 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following dependent claim states:
4. (Original) The method of claim 1, wherein generating the SDAP control PDU comprises: Page 2 of 9including a control identifier within the SDAP control PDU, the control identifier facilitating a distinction between the SDAP control PDU and an SDAP data PDU.  

5. (Original) The method of claim 4, wherein including the control identifier comprises: including a data/control (D/C) bit in each of the SDAP control PDU and the SDAP data 

9. (Original) The method of claim 8, wherein preserving the order is performed by a Packet Data Convergence Protocol (PDCP) entity associated with the first DRB. 
 
11. (Original) The method of claim 10, wherein generating the SDAP control PDU further comprises: generating the SDAP control PDU when the buffer does not comprise the un-transmitted SDAP data PDU associated with the first QoS flow.  

15. (Original) The scheduled entity of claim 12, wherein the processor is further configured to: include a control identifier within the SDAP control PDU, the control identifier facilitating a distinction between the SDAP control PDU and an SDAP data PDU.  

16. (Original) The scheduled entity of claim 15, wherein the processor is further configured to: include a data/control (D/C) bit in each of the SDAP control PDU and the SDAP data PDU, wherein the D/C bit facilitates the distinction between the SDAP control PDU and the SDAP data PDU.  

Examiner submits that neither de Jheng nor Cho teaches the claimed subject matter as specifically presented in the above dependent claims.  Examiner submits that the allowance of the dependent claims is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200314695 A1 – directed to a method and a device for remapping a QoS flow.



US 20200037197 A1 – directed to transmitting uplink data packet based on QoS framework in wireless communication system.

US 20190349803 A1 – directed to establishing a data radio bearer (DRB) by a base station in a wireless communication system.

US 20190349810 A1 – directed to transmitting lossless data packet based on QoS framework in wireless communication system.

US 20190313262 A1 – directed to a PDU session and QoS flow handling mechanism is proposed when a QoS flow of a PDU session does not have a mapping DRB after a handover or a service request procedure.

US 20190150023 A1 – directed to performing reflective Quality of Service (QoS) in wireless communication system.

US 20180317120 A1 – directed to a method, performed by a RAN node for handling data packets from a Core Network (CN) node to a User Equipment (UE).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REDENTOR PASIA/Primary Examiner, Art Unit 2413